DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.
Applicant’s election without traverse of Group I, Claims 18-21 in the reply filed on August 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flexible" in claim 21 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction 
Claim 21 recites the limitation "the nozzles" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unsure if the “nozzles" in line 4 is or is not the “at least one nozzle" recited in line 3. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilai et al. (US 2011/0036381 A1).
With regard to claim 18, Zilai a method of controlling a heading and pitch of a multi- axis rotary spray system (1), having a mast assembly (Fig. 3) with a rotatable mast shaft (14) having a center of rotation along a longitudinal axis (56) and a rotatable nozzle (2) coupled to the mast shaft; a longitudinal rod opening (space for rod 9, Fig. 4B) formed in the mast shaft radially offset from the longitudinal axis (56, Fig. 4B); a pitch drive rod (9) extending at least partially into the longitudinal rod opening and rotatably coupled to the nozzle (2); a mast main passage (70) formed in the mast shaft and fluidicly coupled to the nozzle (2); a pitch drive (11) coupled to the pitch drive rod (9) and configured to move the pitch drive rod to change a pitch of the nozzle (2); 
With regard to claim 21, Zilai further discloses wherein the mast shaft (14) is flexible and further comprising a plurality of housings coupled to the flexible mast shaft (Fig. 3), the housings having at least one nozzle (Fig. 3) rotatably coupled thereto and separately controllable from other housings, the method further comprising activating the nozzles (Fig. 3) in the housings to progressively move waste in a container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zilai et al.
With regard to claims 19-20, Zilai fails to explicitly disclose selectively actuating the pitch drive (11) comprises synchronizing the rotation of the pitch drive rod to maintain a stationary pitch of a nozzle union in the mast shaft as the mast shaft is rotated to a different heading, wherein selectively actuating the pitch drive comprises synchronizing the rotation of the pitch drive rod to change a pitch of a nozzle union in the mast shaft as the mast shaft is rotated to a different heading. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752